UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨PreliminaryProxy Statement ¨Confidential, for Use of the CommissionOnly (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 DAILY JOURNAL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: DAILY JOURNALCORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held February 1, 2012 To the Shareholders of DAILY JOURNAL CORPORATION The Annual Meeting of Shareholders of Daily Journal Corporation (the “Company”) will be held at 949 E. 2nd Street, Los Angeles, California 90012 on Wednesday, February 1, 2012, at 10:00 a.m., Los Angeles time.The purpose of the Annual Meeting is to consider and vote upon the following matters, as more fully described in the accompanying Proxy Statement which is attached hereto and incorporated herein: Election of a Board of Directors. Ratification of the appointment of Ernst & Young LLP as the Company’s independentregistered public accounting firm for the current fiscal year. Such other matters as may properly come before the meeting. The Board of Directors has fixed the close of business on December 9, 2011 as the record date for the determination of shareholders entitled to receive notice of and to vote at the Annual Meeting or any adjournment thereof. IMPORTANT NOTICE REGARDING THE AVAILABLITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON FEBRUARY 1, 2012 This Notice of Annual Meeting of Shareholders, the accompanying Proxy Statement and the Company’s Annual Report for the fiscal year ended September 30, 2011 may be viewed and printed from the Company’s website at proxy.dailyjournal.com. By Order of the Board of Directors Michelle Stephens Secretary December 21, 2011 IMPORTANT SHAREHOLDERS WHO DO NOT EXPECT TO ATTEND THE ANNUAL MEETING IN PERSON ARE URGED TO DATE, FILL IN, SIGN, AND MAIL THE ENCLOSED PROXY IN THE ACCOMPANYING ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. DAILY JOURNAL CORPORATION 915 E. 1st Street Los Angeles, California90012 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS February 1, 2012 Your proxy in the enclosed form is solicited by the Board of Directors of the Company for use at the Annual Meeting of Shareholders to be held on February 1, 2012 at 949 E. 2nd Street, Los Angeles, California 90012 at 10:00 a.m., and at any adjournment thereof.Each properly executed proxy received prior to the Annual Meeting will be voted as directed, but, if not otherwise specified, proxies will be voted (1) for the election of the nominees for directors named in this Proxy Statement and (2) to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the current fiscal year.As to any other business which may properly come before the meeting and be submitted to a vote of shareholders, proxies received by the Board of Directors will be voted in accordance with the discretion of the holders thereof. Each shareholder has the right to revoke his proxy at any time before it is voted.A proxy may be revoked by filing with the Secretary of the Company at 915 E. 1st Street, Los Angeles, California 90012, a written revocation or a properly executed proxy bearing a later date, or by voting in person. The Company will bear the cost it contracts for in solicitation of proxies.In addition to the use of the mails, proxies may be solicited by personal interview, telephone, telecopier or e-mail by officers, directors and other employees of the Company (none of whom will receive additional compensation therefor).The Company will also request persons, firms and corporations holding shares in their names, or in the names of their nominees, which are beneficially owned by others, to send or cause to be sent proxy materials to, and obtain proxies from, such beneficial owners, and, on request, will reimburse such holders for their reasonable expenses in so doing. The close of business on December 9, 2011 has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting and any adjournment thereof.Shares of Common Stock, of which 1,380,746 were outstanding on December 9, 2011, are the only voting securities of the Company.A majority of the Company’s outstanding shares of Common Stock as of December 9, 2011 must be represented in person or by proxy to constitute a quorum for the Annual Meeting.All shares represented in person or by proxy, regardless of the nature of the vote, the indication of abstention or the absence of a vote indication, including broker non-votes, will be counted to determine the number of shares represented at the meeting.This Proxy Statement and the enclosed form of proxy were first mailed to shareholders on or about December 21, 2011. 1 ELECTION OF DIRECTORS (Item 1 on the Proxy Card) The Bylaws of the Company permit from three to five members of the Board of Directors.Presently, five directors serve on the Board.The directors are elected annually and serve until the next annual meeting of shareholders and the election of their successors. The independent members of the Board of Directors have nominated for election the five nominees listed below.Shareholders have cumulative voting rights in the election of directors.This means that each shareholder has the right to cast a number of votes equal to his number of shares of Common Stock multiplied by the number of directors to be elected, and to cast all of such votes for one nominee or distribute such votes among two or more nominees as he chooses. The right to vote cumulatively is dependent on a shareholder’s giving notice of his intention to cumulate his votes either to an officer of the Company in writing 48 hours before the meeting or by an announcement during the meeting before the voting for directors commences.Once such notice is given, all other shareholders entitled to vote at the meeting will be without further notice entitled to cumulate their votes.Unless otherwise instructed, the persons named in the accompanying form of Proxy will vote the proxies for the five nominees listed below, reserving the right, however, to cumulate such votes and to distribute them among the nominees at their discretion. Directors are elected by a plurality of the votes cast by the shares entitled to vote thereon.Abstentions are not counted as votes cast in favor of any nominee.Broker non-votes (which occur when a broker or nominee does not receive voting instructions from the beneficial owner and does not have discretion under applicable rules to direct the voting of the shares, such as in the election of directors) will not affect the outcome. The Board of Directors of the Company does not contemplate that any of the following nominees will become unavailable prior to the meeting, but if any such persons should become unavailable, proxies will be voted for such other nominees as may be selected by the Company’s independent directors. Director Nominees Below is certain information about each nominee for election to the Company’s Board of Directors: Name Age Principal Occupation Last Five Years Charles T. Munger 87 Mr. Munger has been Chairman and a director of the Company since 1977. He also serves as Vice Chairman and a director of Berkshire Hathaway Inc., a holding company with interests in insurance companies, corporations engaged in the retail sale of consumer goods, a manufacturer of premium candies, various other manufacturers, the publisher of The World Book Encyclopedia and a newspaper, the Buffalo News. Mr. Munger was also Chairman of the Board of Directors of Wesco Financial Corporation, which owns an insurance company, a furniture rental business and a specialty steel distribution company, prior to its acquisition by Berkshire Hathaway in June 2011. Mr. Munger is a director of COSTCO Wholesale Corporation, a discount merchant. Qualifications and Skills:The Company benefits from Mr.Munger’s leadership for numerous reasons, not the least of which are his experience and abilities as a successful investor, and his focus on creating long-term growth in shareholder value. 2 Name Age Principal Occupation Last Five Years J.P. Guerin
